Citation Nr: 0118564	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-11 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a postoperative 
prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION 

The veteran had active service from September 1953 to 
September 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO).  In addition to 
denying service connection for the veteran's post operative 
prostate cancer, the August 1998 rating action had granted 
service connection for a kidney cancer and rated that 
disability as 30 percent disabling.  The veteran has not 
questioned any aspect of the adjudication for the kidney 
disability.  His appeal has been limited strictly to the 
denial of service connection for the prostate cancer.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  

2.  Prostate cancer was not present during service or 
manifested within one year after service.  

3.  Exposure to ionizing radiation in service did not cause 
the veteran's now postoperative prostate cancer.  


CONCLUSION OF LAW

The veteran's postoperative prostate cancer was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not due to exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.311 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The Veterans Claims Assistance 
Act of 2000 (VCAA) essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VA has a heightened duty to assist in the 
development of the veteran's claim by exhausting all 
reasonable administrative procedures to assist the veteran in 
the development of his claim.  

The veteran has had the opportunity to fully explain his 
contentions regarding the claim on two occasions in recent 
years.  Also, the VA has extensively developed the evidence 
meeting all regulatory requirements regarding the development 
of claims such as this involving exposure to ionizing 
radiation.  No interested party has indicated that additional 
evidence exists which has not been obtained or that any other 
additional action is necessary.  It is also noteworthy that 
the multiple statements of the case which have been provided 
contained clear and concise substantive reasons why the claim 
had been denied on a merits basis.  Inasmuch as consideration 
of the claims has been ongoing for many years and all 
relevant evidence necessary for an equitable disposition of 
the veteran's claims is of record, it is the judgment of the 
Board that resolution of the matter should proceed.  


I.  Factual Background

The veteran's genitourinary system was normal on the 
separation medical examination in September 1955.  

In February 1997, Edwin O. Edgerton III, M.D., reported that 
the veteran had been treated in 1994 for cancer of the 
prostate and underwent a radical prostatectomy.  Reportedly, 
the veteran then presented in September 1996 with findings of 
renal cell carcinoma.  A radical nephrectomy followed which 
confirmed renal cell carcinoma with some invasion of the 
small veins.  Dr. Edgerton opined that the veteran should 
qualify for disability following two significant cancers 
involving the prostate and kidney.  The impressions were 
adenocarcinoma of the prostate and renal cell carcinoma.  

The veteran filed his initial claim for compensation benefits 
in March 1997.  

In July 1997, the veteran provided a history of radiation 
exposure.  He reported that on March 29, 1955, he was at the 
Yucca Flat, Nevada test site as a member of Company A of the 
95th Engineering Battalion.  He did not recall if he wore a 
film badge and did not remember the names of fellow 
servicemen.  That report was in conjunction with his claim 
for disability benefits for residuals of prostate cancer, 
with surgery in July 1993, and for right kidney removal 
because of cancer in September 1996.  

In September 1997, Dr. Edgerton reported that the veteran 
clearly had had two different neoplasms, prostatic 
adenocarcinoma and renal cell carcinoma, and that there was 
no relationship between these two different neoplasms.  

In November 1997, the RO requested information from the 
Defense Nuclear Agency based on the veteran's alleged 
participation in a radiation risk activity.  The veteran's 
reference data was furnished to facilitate the inquiry.  

In February 1998, the Nuclear Test Personnel Review 
Electronics and Systems Directorate reported that the veteran 
was a confirmed participant in Operation TEAPOT and that 
research was underway to determine his radiation exposure 
potential, including the internal dose received by the 
kidneys and prostate. 

In June 1998, the Defense Special Weapons Agency provided the 
veteran's Radiation Dose Assessment and a detailed TEAPOT 
Fact Sheet.  There was confirmation that the veteran was a 
participant in Operation TEAPOT in 1955.  The internal dose 
summary was that the veteran's total committed dose 
equivalent to the kidneys or prostate was 0.0 rem (less than 
0.01 rem).  

On VA examination in August 1998, the diagnoses of cancer of 
the prostate which led to a radical retropubic prostatectomy 
in 1994, and suspected cancer of the right kidney leading to 
a right nephrectomy in 1996 were confirmed.  

In November 1998, the RO forwarded the veteran's claims 
folder to VA's Compensation and Pension Service for review of 
the radiation exposure claim.  The Compensation and Pension 
Service referred the claims folder to the Under Secretary for 
Health in mid-December 1998 for an opinion as to the 
relationship between exposure to ionizing radiation and the 
subsequent development of prostate cancer.  The memorandum 
accompanying the claims folder reflects that the Defense 
Special Weapons Agency confirmed that the veteran was a 
participant in Operation TEAPOT in 1955; that a scientific 
dose reconstruction indicated that the veteran would have 
been exposed to 0.2 rem gamma plus neutron (upper bound 0.3 
rem); and that the total committed dose equivalent to the 
prostate was 0.0 rem (less than 0.01 rem [0.003 rem].  The 
information was further provided that at the time of exposure 
the veteran was 23 years old; that his prostate cancer 
developed 39 years later; that he was currently a nonsmoker, 
but did not give any smoking history; that he has no family 
history of cancer and no history of exposure to know 
carcinogens; that he was not asked about his employment 
history; and that service connection has been established for 
kidney cancer, status post right nephrectomy.  The question 
was posed whether it is at least as likely as not that the 
veteran's prostate cancer resulted from exposure to ionizing 
radiation in service.  

Later in December 1998, the Chief Public Health and 
Environmental Hazards Officer responded to the Director's 
inquiry noting that the Defense Special Weapons Agency 
estimated that the veteran was exposed to the following doses 
of ionizing radiation during military service:  External 
neutron-0.029 rem; external total neutron plus gamma-0.2 rem 
with an upper bound of 0.3 rem; internal total committed dose 
equivalent to the kidneys or prostate-0.0 rem (less than 0.01 
rem).  It was noted that the CIRRPC Science Panel Report 
Number 6, 1988, did not provide screening doses for prostate 
cancer and that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and was not 
clearly established.  Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), PAGES 316-318; Mettler 
and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition, 1995, page 168.  In light of the above, it was 
opined that it was unlikely that the veteran's prostate 
cancer could be attributed to exposure to ionizing radiation 
in service.  

On December 30, 1998, the Director of the Compensation and 
Pension Service noted that a medical opinion had been 
received from the Under Secretary advising that the medical 
literature shows that the sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established.  Further, based on the veteran's dose 
estimate of an upper bound of 0.3 rem neutron plus gamma and 
an internal total committed dose equivalent to the kidneys or 
prostate of less than 0.01 rem, it was unlikely that the 
veteran's prostate cancer can be attributed to his exposure 
to ionizing radiation in service.  As a result of the 
findings, and following review of the evidence in its 
entirety, the Director opined that there was no reasonable 
possibility that the veteran's disability was the result of 
such exposure.  

During a hearing at the RO in June 1999, the veteran 
testified that he was exposed to at least two bomb blasts at 
Las Vegas in the 1950's; and that his unit wore badges, was 
in trenches, and was warned to duck down when the explosion 
occurred.  The veteran's wife testified that the veteran 
initially had a problem with his prostate in the 1960's when 
he first started seeing Dr. Cage who treated what was 
described as an infection.  It was not initially diagnosed as 
cancer, but beginning in 1994 the veteran was treated for 
cancer of the prostate.  The veteran further testified that 
he was being seen by Dr. Edgerton and Dr. Elliott.  In 
response to questioning, the veteran testified that no 
physician had ever told him that his cancer was a result of 
exposure to radiation, but that he would discuss this with 
his doctor and attempt to obtain a statement.  The veteran 
also testified that he was sure that the same thing that 
caused his kidney cancer also caused his prostate cancer.  

In August 1999, Clyde E. Elliott, M.D., reported that the 
veteran has a diagnosis of cancer of the prostate and his 
condition was more likely than not to have been caused by 
ionizing radiation which he incurred while he was on active 
duty in the United States Army.  

At the hearing on appeal before the undersigned Member of the 
Board in May 2001, the representative argued that because 
prostate cancer as a result of exposure to ionizing radiation 
was on the list of disabilities warranting service connection 
under 38 C.F.R. § 3.311, a favorable decision was warrant.  
The representative also expressed disagreement with the 
medical opinion regarding the veteran's dosimetry level, and 
consternation regarding the fact that service connection had 
been granted for the veteran's kidney cancer, status post 
right nephrectomy, but that service connection continued to 
be denied for the prostate cancer residuals.  

During the hearing, the veteran and his representative made 
it clear that they were not contending that the kidney cancer 
caused the prostate cancer or impacted on its development, 
but, instead, that both disorders were of radiation exposure 
origin.  They argued that the veteran must have been exposed 
to more than a .2 level of radiation during the Teapot test 
in the 1950's because he wore only his regular uniform, a 
back pack, a steel pot and a gas mask.  They also argued that 
there may have been a problem with the detection badge he was 
wearing.  The veteran testified that his prostate cancer 
occurred several years prior to the kidney cancer.  Dr. 
Elliott, a general practitioner who had submitted a 
supporting statement, had been his personal physician since 
1994, and Dr. Elliott had referred the veteran to specialists 
for further treatment.  

II.  Legal Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2000).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).  

Service connection for disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are 15 types of cancer which will 
be presumptively service connected.  See 38 U.S.C.A. § 
1112(c) (West 1991); 38 C.F.R. § 3.309(d) (2000).  Second, 38 
C.F.R. § 3.311(b) (2000) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This list currently includes prostate cancer, as emphasized 
at the hearing by the representative.  The regulation further 
reflects however that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review to determine whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, a task which includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

Considering the claim on a direct basis, it is clear that 
prostate cancer was not manifested during service and that it 
was not initially demonstrated until decades after service.  
Indeed, no such contention has been so advanced and that 
basis for an allowance need not be further considered.  

The Board further finds that although the veteran's private 
physician has opined that the prostate cancer was more likely 
than not to have been caused by ionizing radiation exposure 
in active service, he has provided no reasons for this 
conclusion, and has not indicated that he has any particular 
knowledge of, or expertise in, that very specialized area of 
medical expertise.  The opinion by the physician is not 
documented in any way, and is unsupported by any analysis.  
Conversely, the RO has taken all necessary action to fully 
develop the claim, including dosage reconstruction by the 
Defense Department office charged with that responsibility, 
and referral to VA's Compensation and Pension Service for 
review by the Office of the Under Secretary for Health as to 
whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  It has been concluded that no reasonable 
possibility exists that the veteran's prostate cancer was the 
result of his exposure to ionizing radiation in service.  

Upon weighing the evidence, it is the judgment of the Board 
that the clear preponderance of the evidence is against a 
grant of service connection for postoperative residuals of 
prostate cancer secondary to ionizing radiation exposure on 
any basis.  The objective rationale against the claim is on 
the basis of extensive review of all pertinent data by 
clinicians knowledgeable in the field.  The clearly defined 
conclusions are against attribution of the veteran's 
development of prostate cancer or its residuals to his active 
service or any incident therein, most specifically his 
conceded exposure to ionizing radiation.  Moreover, there is 
no objective support for a finding that his postoperative 
prostate cancer originated in service or otherwise may be 
related to service.  There is no corroborative objective 
evidence of any inservice complaints, and none is claimed.  
Finally, the veteran's attestations that prostate cancer or 
its residuals are linked in any way with his service, 
especially his radiation exposure, is not competent evidence 
of causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for postoperative 
residuals of prostate cancer on any basis, including exposure 
to ionizing radiation, and a favorable decision is not 
warranted.  


ORDER

Entitlement to service connection for postoperative prostate 
cancer is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

